Citation Nr: 1038717	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, anxiety and 
depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a rib 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for an acquired psychiatric disorder, hearing loss, 
tinnitus and residuals of a rib fracture.  Timely appeals were 
noted with respect to that decision.

A hearing on these matters was held before the undersigned   
Acting Veterans Law Judge on August 31, 2010.  A copy of the 
hearing transcript has been associated with the file.

A motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) and 38 
C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has a psychiatric disorder with an 
onset during service.   Specifically, the Veteran alleges that a 
July 20, 1953, motor vehicle accident left him with an inherent 
fear of automobiles and driving.  Another in-service stressor 
involves proximity to an ammunition dump explosion on Birch Hill 
in Fairbanks, Alaska, in late 1954 or early 1955.  The RO has not 
had the opportunity to develop the stressor involving an 
ammunition dump explosion.  Furthermore, it does not appear that 
any efforts have been made to obtain the police report associated 
with the Veteran's July 20, 1953 motor vehicle accident, despite 
his repeated requests for assistance in retrieving it.  Further 
development of the Veteran's claimed in-service stressors should 
be accomplished upon remand.  
   
During the Veteran's August 2010 hearing, he indicated that he 
receives treatment for his claimed disabilities at the VA Medical 
Center (VAMC) in Biloxi, Mississippi.  38 C.F.R. § 3.159(c)(2) 
requires VA to make attempts to obtain records in the custody of 
a Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  Thus, upon 
remand, VAMC Biloxi should be contacted and the Veteran's records 
associated with his claims file.  

During his January 1953 induction examination, the Veteran 
reported that he had been previously discharged from active 
service in 1950 for a "mental" disorder; however, it is unclear 
whether the Veteran actually entered active service, or whether 
he was found unfit for duty during a pre-induction physical.  
Upon remand, the Veteran should be asked to provide the dates of 
his service and/or the date of the physical examination during 
which it was determined that he had a mental disorder, and a 
request for those records should be submitted to the National 
Personnel Records Center (NPRC).  

The Veteran has indicated that he was exposed to noise during his 
active service, which caused his hearing loss and tinnitus.  His 
personnel records and separation documents indicate that he was a 
machine gunner.  Thus, exposure to noise in service is presumed 
as it is consistent with the time, place, and circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Moreover, the Veteran is 
competent to report symptoms of tinnitus and diminished hearing.  
The Veteran should therefore be afforded a VA examination upon 
remand to determine the nature and etiology of his claimed 
hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran has also indicated that he has an acquired 
psychiatric disorder which had its onset during service, as well 
as any residuals of an in-service rib fracture.  The Veteran is 
competent to report certain symptoms of a mental disorder, such 
as increased anxiety and/or depression.  The Veteran's service 
treatment records also contain documentation of a rib fracture, 
which was not noted on service entry.  A September 1953 service 
treatment record notes that the rib injury was sustained in the 
line of duty.  Despite the evidence pertinent to current 
diagnoses and in-service incurrence of these disorders, the 
Veteran has not been afforded a VA mental health examination or 
an orthopedic examination of his fractured ribs.  Thus, there is 
insufficient competent medical evidence for VA to make a decision 
on these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Upon remand, a VA orthopedic examination of the 
Veteran's ribs and a VA mental health examination should be 
scheduled to determine the nature and etiology of any psychiatric 
disorder and residuals of rib fractures.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
provide an approximate date or date range for 
his discharge from service in 1950 for a 
mental disorder.  Then, contact the National 
Personnel Records Center (NPRC) and request 
that the Veteran's service records and/or 
pre-induction physicals from his first period 
of active service be provided for inclusion 
with the claims folder.  If such records are 
unavailable, a negative response should be 
obtained and a search undertaken for 
alternative records showing evidence of in-
service mental health treatment during the 
identified period of active duty.  

2.  Contact the Veteran and request that he 
provide a date or three-month date range for 
the explosion of an ammunition dump on Birch 
Hill in Fairbanks, Alaska.  After the 
aforementioned has been completed, contact 
the NPRC and the U.S. Army and Joint Services 
Records Research Center (JSRRC) and request 
that a search be undertaken for records 
documenting the explosion of this ammunition 
dump.  If such records cannot be located, a 
negative response should be obtained.

3.  Request that all records of the Veteran's 
treatment at the VA Medical Center in Biloxi, 
Mississippi, be provided for inclusion with 
the claims folder.  If such records are 
unavailable, a negative response should be 
obtained.  

4.  After the aforementioned has been 
completed, schedule the Veteran for a VA 
mental health examination.  The examiner 
should review the claims file, including the 
service treatment records and any other 
pertinent records received, and state on the 
examination report that such a review has 
taken place.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  For each psychiatric 
disability found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it had its 
clinical onset in service or is otherwise 
related to active duty.  The rationale for 
all findings should be included.

If a diagnosis of PTSD is made, the examiner 
should specify (1) whether any stressor found 
to be established by the record was 
sufficient to produce PTSD; (2) whether the 
remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the in-service 
stressor found to be sufficient to produce 
PTSD by the examiner.  The examination report 
should include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

5.  Schedule the Veteran for a VA audiometric 
examination to ascertain the nature and 
etiology of his claimed hearing loss and 
tinnitus. The claims file and a copy of this 
remand should be made available to the 
examiner for review in connection with the 
examination. The examiner should offer an 
opinion as to whether the Veteran has hearing 
loss and tinnitus, and whether it is at least 
as likely as not that these disabilities are 
related to service, or any incident therein.   
The examiner should be advised that exposure 
to noise during service is conceded.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.

6.  Schedule the Veteran for a VA orthopedic 
examination to ascertain the nature and 
etiology of any residuals of rib injury. The 
claims file and a copy of this remand should 
be made available to the examiner for review 
in connection with the examination.  

The examiner should offer an opinion as to 
whether the Veteran has residuals of an in-
service rib injury.   All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without resort to 
speculation, the examiner should so indicate.

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.         
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
